Title: John Adams to Abigail Adams, 4 December 1798
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phyladelphia December 4. 1798
          
          Your Letter of the 25 Nov. has revived my heart. I rejoice at your real Recovery and hope it will be confirmed so that you may with the Advice of your Physicians come on this Winter to me. But I cannot bear the thought of your Attempting it, without their consent.
          I am of opinion with our Neighbours about the Barn.
          Barlow to Baldwin I have seen and despise the Letter as much as I have for some Years scorned the Man.
          Mrs Morris enquired by her son Robert very civilly and I believe sincerely after your health.— I have not seen a Female, except Mrs Otis, Since my Arrival.
          The Reps & sens. will miss you I warrant. All Enquire anxiously and honestly after you.
          I would not be a David for the Universe. The Young Gipsey would plague me to death.
          If you come on, you must expect to find me cross. Sam. Adams Says Old Men are fractious and appealed to his Wife, if she did not find it so. I shall be more fractious than he, I fear for I shall be plagued
          
            J. A.
          
        